Hanna, J.
Suit by the appellee against the appellant, on an account, before a justice of the peace, for 99 dollars. Judgment for the plaintiff for 18 dollars. Appeal by Boggs to Common Pleas. The plaintiff, on leave of the Court, amended his cause of action by adding items to the amount of 17 dollars. Motion to reject the amendment overruled. Trial, verdict and judgment for plaintiff for 56 dollar's, over motion in arrest of judgment.
The point which the appellant appears to have desired to raise by the motions to reject and in arrest is, whether, under these circumstances, the amount of the cause of action can be thus increased. No question is made about costs. "We are of opinion that the Court had authority to authorize the amendment, and could make the proper order in reference to the costs, and also in regard to the defendant re-forming his defence to meet the same if desired. "We do not see that the fact that the amendment enlarged the sum demanded beyond 100 dollars ousted the Court of jurisdiction, as contended. Leathers v. Hagan, 17 Ind. 242.

Per Curiam.

The judgment is affirmed, with- 5 per cent, damages and costs.